Citation Nr: 1101735	
Decision Date: 01/14/11    Archive Date: 01/20/11

DOCKET NO.  09-33 250	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for melanoma, to include as 
due to exposure to ionizing radiation.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Veteran, Veteran's Spouse


ATTORNEY FOR THE BOARD

David Traskey, Associate Counsel


INTRODUCTION

The Veteran had active service from February 1968 to January 
1970, with service in Germany from July 1968 to January 1970.

This matter came before the Board of Veterans' Appeals (Board) on 
appeal from a decision of June 2008 by a Department of Veterans 
Affairs (VA) Regional Office (RO).

The Veteran requested a video-conference hearing in connection 
with the current claims.  The hearing was scheduled and 
subsequently held in June 2010.  The Veteran and his wife 
testified before the undersigned Veterans Law Judge (VLJ) and the 
hearing transcript is of record.  The record was left open for a 
period of 60 days after the hearing to afford the Veteran the 
opportunity to obtain records relevant to his claim.  The Veteran 
subsequently submitted a private audiology examination report 
dated May 2007.  This particular record was already included in 
the claims file and is, therefore, duplicative.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran if 
further action is required.


REMAND

The Veteran contends that his currently diagnosed hearing loss 
and tinnitus are related to service, and in particular, to his 
duties in a field artillery unit.  The Veteran also reports a 
continuity of hearing problems since discharge from service.  He 
further alleges that his currently diagnosed melanoma is related 
to service and specifically to exposure to ionizing radiation as 
a result of handling nuclear rounds as a member of a special 
weapons unit.

Preliminarily, it appears that the Veteran submitted some service 
personnel records (SPRs) in support of his current claim.  These 
records included letters of appreciation, commendation, and 
accomplishment for his participation on a special weapons team.  
The existence of these records suggests that there may be 
additional outstanding SPRs not currently associated with the 
claims file.  As such, complete copies of the Veteran's SPRs 
should be obtained and associated with the claims file.  All 
efforts to obtain these records should be fully documented.  

Additionally, the VA Adjudication Procedure Manual, M21-1MR, Part 
IV, Subpart ii, Chapter 1, Section C outlines the special steps 
required to be taken when requesting information and records for 
disabilities resulting from exposure to ionizing radiation.  The 
RO requested a copy of DD Form 1141, Record of Exposure to 
Ionizing Radiation, or an equivalent record of occupational 
radiation exposure from the Director of the Proponency Office for 
Preventative Medicine.  The reply indicated that he was not 
expected to receive a significant exposure to ionizing radiation 
while performing his duties.  The reply did not indicate that he 
was either "not exposed," had a "zero" dose, or if he was 
exposed, what was the extent of that exposure.  Thus, a remand is 
required to ensure compliance with the VA Adjudication Procedure 
Manual, M21-1MR, Part II, Subpart ii, Chapter 1, Section C.  

VA has a duty to assist veterans to obtain evidence needed to 
substantiate a claim. 38 U.S.C.A. § 5103A (West 2002); 38 § 
C.F.R. § 3.159 (2010).  This duty to assist includes providing a 
thorough and contemporaneous medical examination.  Green v. 
Derwinski, 1 Vet. App. 121, 124 (1991).  Where a medical 
examination does not contain sufficient detail to decide the 
claim on appeal, the Board must return the report as inadequate 
for evaluation purposes.  Hayes v. Brown, 9 Vet. App. 67, 73 
(1996); see also, Barr v. Nicholson, 21 Vet. App. 303, 311-12 
(2007) (noting that once VA provides an examination to a Veteran, 
VA has a duty to ensure that the examination is adequate for 
evaluation purposes); Nieves- Rodriguez v. Peake, 22 Vet. App. 
295, 304 (2008) (finding that a medical opinion that contains 
only data and conclusions is not entitled to any probative value; 
there must be factually accurate, fully articulated, sound 
reasons for the conclusion).

The Veteran was afforded a VA audiology examination in May 2008 
in connection with his service connection claim for bilateral 
hearing loss and tinnitus.  The examiner opined that the 
Veteran's bilateral hearing loss and tinnitus were "less than 
likely" the result of his military service.  In support of this 
contention, the examiner stated in part that the Veteran had 
normal hearing at the time of discharge from service.  However, 
the absence of documented hearing loss while in service does not 
rule out an award of service connection.  See Ledford v. 
Derwinski, 3 Vet. App. 87, 89 (1992).  Moreover, the Veteran 
testified in June 2010 that he essentially had decreased auditory 
acuity and tinnitus since discharge from service and that the May 
2008 examiner's contention that the onset of these disabilities 
was between five and 20 years prior to the VA examination was 
incorrect.  As such, the Veteran should be afforded a new VA 
examination to address these issues.   
 
The Veteran receives medical care through VA.  VA is required to 
make reasonable efforts to help the Veteran obtain records 
relevant to his claim, whether or not the records are in Federal 
custody.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) 
(2010); Bell v. Derwinski, 2 Vet. App. 611 (1992).  Therefore, 
the RO should request all VA medical records pertaining to the 
Veteran that date from July 2, 2009.

Accordingly, the case is REMANDED for the following action:

1.   Associate with the claims file relevant 
VA medical treatment records pertaining to 
the Veteran from July 2, 2009.

2.  Contact all appropriate service 
departments, Federal agencies, and/or state 
agencies and request complete copies of the 
Veteran's service personnel records.  All 
efforts to obtain these records should be 
fully documented.  

3.  Ensure compliance with the VA 
Adjudication Procedure Manual, M21-1MR, Part 
IV, Subpart ii, Chapter 1, Section C, which 
outlines the special steps required to be 
taken when requesting information and records 
for disabilities resulting from exposure to 
ionizing radiation.  The Director of the 
Proponency Office for Preventive Medicine 
should be asked to indicate if the Veteran 
was not exposed (i.e., there was no potential 
for radiation exposure and the Veteran did 
not enter into a radiological environment), 
had exposure to a zero dose (i.e., there was 
potential for exposure to radiation but the 
dose received was zero) or if he was exposed 
to radiation.  All efforts to obtain this 
information should be fully documented.  
    
4.  After Steps 1 and 2 are completed, 
schedule the Veteran for a VA audiology 
examination to assess the nature and etiology 
of his currently diagnosed bilateral hearing 
loss and tinnitus.  The examiner should note 
in the examination report that the claims 
file has been reviewed.  All appropriate 
evaluations, studies, and testing deemed 
necessary by the examiner should be conducted 
at this time, and included in the 
examination report.

In particular, the examiner is asked to 
indicate whether the Veteran's currently 
diagnosed bilateral hearing loss and tinnitus 
are at least as likely as not (i.e., 50 
percent or greater possibility) related to 
his period of active service, including but 
not limited to in-service excessive noise 
exposure as a result of his responsibilities 
as a member of a field artillery unit.  The 
examiner must consider the Veteran's reports 
of a continuity of hearing problems since 
service in offering the opinion.  The 
examiner is also asked to comment on the 
significance, if any, of the Veteran's 
lengthy post-service employment in a steel 
mill in reaching this conclusion.  In that 
regard, pertinent evidence of record reflects 
that the Veteran used hearing protection in 
the steel mill.  See May 2008 VA examination 
report.  The examiner must provide a 
complete rationale for any stated opinion, 
and is advised that the absence of a hearing 
loss disability at the time of discharge from 
service is not detrimental to the Veteran's 
claim.

5.  After steps one to three are completed, 
schedule the Veteran for a VA examination to 
assess the nature and etiology of his 
currently diagnosed melanoma.  The examiner 
should note in the examination report that 
the claims file has been reviewed.  All 
appropriate evaluations, studies, and testing 
deemed necessary by the examiner should be 
conducted at this time, and included in the 
examination report.

In particular, the examiner is asked to 
indicate whether the Veteran's currently 
diagnosed melanoma is at least as likely as 
not (i.e., 50 percent or greater possibility) 
related to his period of active service, 
including any confirmed in-service exposure 
to ionizing radiation as a member of a 
special weapons unit.  The examiner must 
provide a complete rationale for any stated 
opinion.

6.  After the requested examination has been 
completed, the examination reports should be 
reviewed to ensure that they are in complete 
compliance with the directives of this 
remand.  The examination reports should be 
returned to the examiners if they are 
deficient in any manner.  

7.  Thereafter, ensure that the development 
above has been completed in accordance with 
the remand instructions, undertake any other 
development action that is deemed warranted, 
and readjudicate the Veteran's claims.  If 
the benefits sought on appeal remain denied, 
the Veteran and his representative should be 
provided a Supplemental Statement of the Case 
(SSOC).  The SSOC must contain notice of all 
relevant actions taken on the claim for 
benefits, to include a summary of the 
evidence and applicable laws and regulations 
considered pertinent to the issues currently 
on appeal.  An appropriate period of time 
should be allowed for response before the 
case is returned to the Board.

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
S.S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


